STATE OF MINNESOTA
                                                                       January 27, 2016

                                IN SUPREME COURT                         OmciEOF
                                                                     AJit!IB.IAIECCIUR'I'S
                                          AlS-1239


Leanda Muhonen,

                           Relator,

vs.

New Horizon Academy and Travelers
Indemnity Company of America,

                           Respondents,

Suburban Radiologic Consultants, UCare,
Center for Diagnostic Imaging, and Medical
Advanced Pain Specialists,

                           Intervenors.




Leanda Muhonen, Chanhassen, Minnesota, pro se.

Matthew C. Kopp, Kelly R. Rodieck & Associates, Saint Paul, Minnesota, for respondents.




      Considered and decided by the court without oral argument.


                                       ORDER

      Based upon all the files, records, and proceedings herein,
       IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court

of Appeals filed and served on July 1, 2015, be, and the same is, affirmed without opinion.

See Ho.tfv. Kempton, 317 N.W.2d 361, 366 (Minn. 1982) (explaining that "[s]ummary

affirmances have no precedential value because they do not commit the court to any

particular point of view," doing no more than establishing the law of the case).

      Dated: January 27,2016                     BY THE COURT:




                                                 David L. Lillehaug
                                                 Associate Justice




                                            2